
	
		II
		111th CONGRESS
		1st Session
		S. 1778
		IN THE SENATE OF THE UNITED STATES
		
			October 14, 2009
			Mrs. Shaheen (for
			 herself and Mr. Vitter) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act with
		  respect to generic drugs, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Access to Affordable Medicines
			 Act.
		2.Labeling
			 changesSection 505(j) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(j)) is amended by adding at
			 the end the following:
			
				(10)If the proposed labeling of a drug
				that is the subject of an application under this subsection is different from
				the labeling of the listed drug at the time the Secretary evaluates the
				application under this subsection, the drug that is the subject of such
				application shall, notwithstanding any other provision of this Act, be eligible
				for approval and shall not be considered misbranded under section 502
				if—
					(A)a revision to the labeling of the
				listed drug has been approved by the Secretary within 60 days of the expiration
				of the patent or exclusivity period that otherwise prohibited the approval of
				the drug under this subsection;
					(B)the Secretary has not determined the
				applicable text of the labeling for the drug that is the subject the
				application under this subsection at the time of expiration of such patent or
				exclusivity period;
					(C)the labeling revision described under
				subparagraph (A) does not include a change to the Warnings
				section of the labeling;
					(D)the Secretary does not deem that the
				continued presence in commerce of the labeling of the listed drug (as in effect
				before the revision described under subparagraph (A)) adversely impacts the
				safe use of the drug;
					(E)the sponsor of the application under
				this subsection agrees to submit revised labeling of the drug that is the
				subject of such application not later than 60 days after the notification of
				any changes to such labeling required by the Secretary; and
					(F)such application otherwise meets the
				applicable requirements for approval under this
				subsection.
					.
		
